15 @A8e Rabat warsh es - Soa im DARB4939 4 fment 13-22 Fileag#1126/19 Page 1 of 44 PagelD: 1470

WARSHAW LAW FIRM, LLC

266 King George Road, Suite I
Warren, New Jersey 07059
Phone: (973) 433-2121

Julie M.W. Warshaw, Esq. *~-4 Fax: (973) 439-1047 anne en nr
Alycia: Swit. Eoa. == jwarshaw@warshawlawfirm.com Licensed in New Jersey *
clientservices@warshawlawfirm.com Licensed in New York ~
Of Counse!: Licensed in Massachusetts “
David B, Warshaw, Esq, *~* www.warshawlawtinn.com Licensed in Pennsylvania ‘

William jeffery, Esq. *

November14, 2018

Via Facsimile at (973) 648-6124
Honorable Thomas Betancourt, A.L.J.
Office of Administrative Law

State of New Jersey

33 Washington Street, 7 Floor
Newark, New Jersey 07102

Re: F.H. and M.H. 0/b/o J.H. v. West Morris Regional High School District Board of
Education
OAL Docket No.: EDS 10706-2017, Agency Ref. No.: 2017 26311

Dear Judge Betancourt:

This office represents the Petitioners in the above referenced matter, This morning
at 7:24 am 1 received the attached email from counsel informing me that there was no oral
argument for today. There is also information about post hearing briefs being due to the
Court on December 17, 2018 and if we wanted to have oral argument, the Court will
schedule it

raise a concern with Your Honor that this information does not appear to have
been provided to me on a timely basis, as it seems unlikely that counsel would have first
learned of this just this morning. [ would like to know when counsel was advised by this
Court as to the fact that oral argument was adjourned. Further, this is not the first time
that counsel has not informed me prior to her contacting this Court, as I would like to
participate in those communications. | am respectfully requesting that from this date
forward, that no conversations take place with counsel without both counsel on the phone
or that information from the Court be conveyed to both counsel, simultaneously, in writing.

Lastly, I will speak to my client about oral argument and advise the Court as to
whether or not they will request it. Please advise counsel as to the maximum number of

pages for the post submission briefs and please confirm that the briefs are due on
December 17, 2019, as I have not received any notice from the Court.

Thank you for your time and consideration.

lly Submi

   

By:
Nov 15 GU8e 2ZBA Wershas - Ea ViiemDIB449te4 ment 13-22 Filadge126/19 Page 2 of 44 PagelD: 1471

Julie Warshaw, Esq.

jw /
Enclosure - 1 page

cc: Jodi Howlett, Esq. (Via Email)
F.H. and M.H, (Via Email)
Nov 15 2018 6 T2iqaNN \Warshays Law Fie WA499C ment 13-22 Fila9e1226/19 Page 3 of 44 PagelD: 1472

a ~

w

From: Jodi Howlett jhowlatt@cgajlaw.com al
Subject: J.H. v. West Morris
Date: November 14, 2016 at 7:24 AM
To: J Warshaw jwarshaw@warshawlawfirm.com

 

Good morning,

The Court advised that thers Is no oral angument today and a control date for the pest-hearing briefs is scheduled far Decamber 17,
2016 at 1:00 pm. Judge Betancourt will not be scheduling a new oral argument date unless it is specifically requested by counsel. | will
Kkely not be requesting argument.

A notice from the Court shauld be forthcoming.
Regards,

Jodi S. Howlett, Esq.

Cleary Giacobbe Alfieri Jacobs, LLC
955 Route 34, Suite 200

Matawan, New Jersey 07728

(732) 583-7474 phone
Jhowlst@cgailaw.com
Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 4 of 44 PagelD: 1473

CLEARY |GIACOBBE | ALFIERI| JACOBS utc

JODIS. HOWLETT, Partner
jhowlett@cgajlaw.com

Reply to: Matawan Office

November 9, 2018 ( LA

Via E-Mail (Diana.Batista@oal.nj-gov) and NJLS
Honorable Thomas R. Betancourt, ALJ wu

Office of Administrative Law = Ww a] -
State of New Jersey ~

33 Washington Street - A vrs ft ‘ r (_/
Newark, New Jersey 07102 a

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School District Board of Education yn"
OAL Dkt. No.: EDS 10706-2017 | \7
Agency Ref. No,: 2017-26311 “

Dear Judge Betancourt: \

As Your Honor is aware, this firm represents Respondent West Morris Regional High School District 5
Board of Education (“District”) in the above-referenced matter. ky

The Court has scheduled oral argument on the parties’ post-hearing briefs for next Wednesday,
November 14, 2018. The undersigned, however, has yet to receive the testimony transcripts from the y
four (4) hearing dates in this matter. Upon contacting the transcription company (CRT), ! was informed

that the data for at least one of the hearing dates had “not yet been received.” 7 D

In consideration of the foregoing, Respondent respectfully requests that the oral argument be postponed H
until such time as the transcripts are completed and the parties are able to submit their respective post- A
hearing briefs,

&
The undersigned appreciates You Honor’s attention to this matter.
, tf
Respectfully submitted,
a i ; it , tn A°
we N otit
Jodi S. Howlett

ce: Julie Warshaw, Esq., counsel for Petitioners (via e-mail)

 

Matawan Office: 955 State Route 34, Suite 200, Matawan, NJ 07747 Tel 732 583-7474 Fax 732 290-0753
Oakland Office: 169 Ramapo Valley Road, UL 105, Oakland, NJ 07436 Tel 973 845-6700 Fax 201 644-7601
Somerville Office: 50 Division Street, Suite 501, Somerville, NJ 08876 Tel 732 583-7474 Fax 201 644-7601

www.ceajlaw.com
12 CUi8e P14 Vath Gb - Bi VWirnDIB4otGMIMent 13-22 Fil@agd.1126/19 Page 5 of 44 PagelD: 1474

WARSHAW LAW FIRM, LLC
266 King George Road, Suite J
Warren, New Jersey 07059
Phone: (973) 433-2121

Julie MLW, Warshaw, Esq. "~* Fax: (973) 439-1047 ee eet ee overseen remeene

Caryn Fitzgerald, Esq, *~ jwarshaw@warshawlawfirm.com Licensed In New Jersey *
Licensed in New York ~

Of Counsel: ote NeWe whe ae Licensed In Massachusetts *

David B. Warshaw, Esq. *~* www.warshawlawfirm.com Licensed in Pennsylvania ~

October 12, 2018
Via Facsimile at (973) 648-6124
Honorable Thomas Betancourt, ALJ.
Office of Administrative Law
State of New Jersey
33 Washington Street, 7% Floor
Newark, New Jersey 07102

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School District Board of
Education

OAL Docket Na.: EDS 10706-2017

Agency Ref. No.: 2017 26311

Dear Judge Betancourt:

This office represents the Petitioners in the above referenced matter. As Your
Honor is aware, we ordered the transcripts in this case but have not yet received them. I
have followed up with this request and today [ received a call from Martha Arnold at the
Department of Education and she indicated that there have been changes in their
department and she is now the person handling the ordering of transcripts. She wil} look
into why these were not completed and she assured me that she would get them to us as
soon as possible. Counsel for Respondent can contact Ms. Arnold directly to order their
copy. Upon receipt of said transcripts, we will notify the Court.

Thank you for your time and attention to this matter.
Respectfully Submitted,

A Neo
By: Z Sa

Julie/Warshaw, Esq.

 

JW/
cc: Jodi Howlett, Esq. (Via Email)
F.H, and M.H. (Via Email)
08 StASeC12559M> Whi SW Winh Danb4somaament 13-22 Filgeshel 1/26/19 Page 6 of 44 PagelD: 1475

WARSHAW LAW FIRM, LLC
266 King George Road, Suite |
Warren, New Jersey 07059
Phone: (973) 433-2121

Tulle M.W. Warshaw, Esq. *~* Fax: (973) 439-1047 ee
warsn ars la Licensed in New lersey *
cli ervic wa: Licensed [n New York ~
Of Counsel: wfirm.com Licensed in Massachusetts *
David B, Warshaw, Esq, *~4 www. warshawlawfirm.com Licensed in Pennsylvania”

William jeffery, Esq. *

October 8, 2018

Via Facsimile at (973) 648-6124
Honorable Thomas Betancourt, ALJ. —— |
Office of Administrative Law ,  \ NG
State of New Jersey ;

33 Washington Street, 7" Floor

Newark, New Jersey 07102

Re: F.H. and M.H. 0/b/o J.H. v. West Morris Regional High Schoel District Board of
Education

OAL Docket No.: EDS 10706-2017

Agency Ref. No.: 2017 26311

Dear Judge Betancourt:

This office represents the Petitioners in the above referenced matter, As this Court
indicated, our summations are due on October 11, 2018. It is my understanding that they
are to be written summations. As Your Honor is aware, I ordered the transcripts several
times for this case and to date, | have only received one transcript from the April 23, 2018
hearing date. | believe that the transcripts are needed to draft the summations. Therefore,
due to the delay by the transcription company, I am requesting an adjournment of the
October 11, 2018 date and instead, request that upon receipt of the transcripts, we will
notify the Court of such and then respectfully request 30 days in which to submit the
written summations. We would also like clarification as to whether or not Your Honor has a
page limit to these summations or any other specific instructions for them.

Thank yau for your time and consideration.

ctfully Submitted,

 
 
 

 

By:

 

i Warshaw, Esq.

   

Jw/
ce: Jodi Howlett, Esq. (Via Email)
F.H. and M.H. (Via Email)
Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 7 of 44 PagelD: 1476

Batista, Diana

From: Batista, Diana

Sent: Wednesday. March 28, 2018 11:49 AM

To: 'J Warshaw’ Howlett Jodi

Subject: OAL Dkt NO. EDS 10706-2017 F.H. and M.H. o/b/o J.H. v. West Morris Regional High

School Board of Education

Importance: High

| am writing to confirm the telephone status conference scheduled for tomorrow
March 29, 2018 at 1:30 p.m. The Court will initiate the call.

Regards,

DIANA BATISTA

Judicial Assistant | to:

Honorable Thomas R. Betancourt 973-648-6084
Honorable John P. Scoilo 973-648-6051
Hanorable Carol |. Cohen, t/a 973-648-6036
Honorable Ken R. Springer, t/a 973-648-6038
Honorable Mumtaz Bari-Brown, t/a 973-648-6069

A: ® =) State or New Jexsey

ey) OFFICE OF ADMINISTRATIVE Law

CONFIDENTIALITY NOTICE: This email message and aif attachments transmitted with it may contain Stale af New Jersey legally
privileged and confidential information intended solely for the use of the addressee only. if the reader of this message is not the

intended recipient, you are hereby notified that any reading, dissemination, distribution, copying, or other use of {his message or its
attachment 's prohibited. if you have received this message in error, please notify the sender immediately and delete this message.

Q) Ay
Cid. QO
Al24 \%
 
 
 

clea 11/26/19 Page 8 of 44 PagelD: 1477

 

 

 

 

 

 

 

PHONE CALL

 

 

 

 
27 Ce AD vWweshSs -S Vian DUS4DtAment 13-22 Filpega1926/19 Page 9 of 44 PagelD: 1478

WARSHAW LAW FIRM, LLC
266 King George Road, Suite C2
Warren, New Jersey 07059
Phone: (973) 433-2121

Julle M.W. Warshaw, Esq. *~" Fax: (973) 439-1047 raat eee ee
Caryn Fitzgerald, Esq. *~ warshaw@warshawlawfirm.co Licensed in New Jersey *

cli . Licensed In New York ~
Of Counsel: ence ices @-warshawlawfirm.com Licensed in Massachusetts *
David B. Warshaw, Esq. *~4 Www. warspaw y Licensed In Pennsylvania *

March 27, 2018

Via Facsimile (973) 648-6124
Honorable Thomas Betancourt, A.L].
33 Washington Street, 7% Floor
Newark, New Jersey 07102

Re: F.H, and M.H. 0/b/o J.H. v. West Morris Regional High School Board of Education
OAL Docket No.: EDS 10706-2017 N
Agency Ref. No.: 2017-26311

Dear Judge Betancourt:

This office represents the Petitioners in the above captioned matter. As Your Honor
is aware, we have been attempting to get additional dates for this due process hearing.
Since J have not heard from my adversary in this regard, we are seeking a telephone
conference with the Court. This due process hearing is currently scheduled for April 6 and
April 9, 2018. I have already scheduled two experts to testify on the morning of April 9,
2018, Since they are taking time away from their practices, I am respectfully requesting
that this be a date certain for them to testify. Further, I am requesting that upon receipt of
other available dates in June for our experts to testify, that this Court attempt to hear their
testimony on those dates.

Additionally, my clients signed an Authorization form for the release of their
daughter's student records on November 3, 2017, Despite on February 26, 2018
Respondent's counsel indicating to this Court that she would provide a copy of J.H.'s
student file and Respondent's discovery responses, to date, we have not received them.
Petitioners’ counse] sent an email to Respondent’s counsel on March 13, 2018 again
requesting the student file and discovery responses and documents and again, there has
been no response, This puts Petitioners at a disadvantage and prejudices Petitioners’ case,
as our trial binders are due ta this Court this week pursuant to the 5- day rule. Petitioners
have waited months to receive this information and documents and itis not appropriate for
Respondent to possibly produce them under the 5-day rule as that only covers the evidence
they want to present at the hearing and will likely not include the rest of the Petitioners’
student file and other requested documents. Petitioners have at all times acted in good
faith and Respondents have had plenty of time to produce this information and have failed
to do so. Therefore, Petitioners respectfully request in lieu of a formal motion, that
Mar 27 GQR} A22OPM/-WasiGe- SPWAiDB734286dMment 13-22 Filepagel/26/19 Page 10 of 44 PagelD: 1479

Respondent’s Answer be stricken an

d that they be denied the right to present any evidence
in this case due to these failures.

Thank you for your time and consideration.

Jw/
cc: Jodi Howlett, Esq. (Via Email)
F.H. and M.H. (Via Email)

 
oi4 @GkBe RSTIDACV/-Wardiinor SEWVFirb\A734aeI@ament 13-22 Filegagd/26/19 Page 11 of 44 PagelD: 1480

   
  

 
 

WARSHAW LAW FIRM, LLC
266 King George Read, Suite C2
Warren, New fersey 07059
Phone: {973} 433-2121

Julie M.W. Warshaw, Esq. *~* Fax: (973) 439-1047 eee ne ene Ny
Caryn Fitzgerald, Esq. *~ iwarshaw@warsh awlawfirm.com Licensed in New jersey

clientservices@warshawlawflrm.com ape cabs
Of Counsel: iceiaatt Uecacha Massachusetts a
David B. Warshaw, Bsq, *~* www.warshawlawfirm.com _Jscfnsed in Penasylvania

ae
wen j
c, |
March 14, 2918 L/ }

Via Facsimile at (973) 648-6124
Honorable Thomas Betancourt, A.LJ.
Office of Administrative Law

State of New Jersey

33 Washington Street, 7“ Floor
Newark, New Jersey 07102

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School District Board of
Education

OAL Docket No.: EDS 10706-2017

Agency Ref. No.: 2017 26311

Dear Judge Betancourt:

This office represents the Petitioners in the above referenced matter. As discussed
at the settlement conference in this matter on February 26, 2018, this matter is scheduled
for a hearing on April 6 and April 9. I need to start scheduling firm dates for experts to
testify. Therefore, 1 am requesting that this Court schedule two more hearing dates so that |
can provide them as alternate days to the experts. For now, I will try to schedule experts
and witnesses to testify on April 9 but if the district needs more time for their case I will
need other dates and to have them be firm dates so that the experts can try to work this
into their schedule. In addition, please advise if this Court will hear expert testimony
through Skype or video conferencing if needed.

Thank you for your time and consideration.

Res

 

 

cc: Jodi Howlett, Esq. (Via email only)
F.H. and M.H. (Via email only)
Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 12 of 44 PagelD: 1481

Batista, Diana

From: Batista, Diana

Sent: Wednesday. March 14, 2018 1:08 PM

To: ‘J Warshaw’

Cc: Howlett Jodi

Subject: RE: FH and MH ofb/o JH v. West Morris BOE
Importance: High

Judge Betancourt is in receipt of your letter dated March 14, 2018 requesting alternate dates for hearing. Please be
advised that there is and will be NO ALTERNATE dates for hearing in this case. Thank you.

From: J Warshaw [mailto:jwarshaw@warshawlawfirm.com]
Sent: Tuesday, March 13, 2018 5:13 PM

To: Batista, Diana <Diana.Batista@oal.nj.gov>

Ce: Howlett Jodi <jhowlett@cgajlaw.com>

Subject: Re: FH and MH o/b/o JH v. West Morris BOE

Diana, Could you please send us more trial dates as | need to schedule experts. | am currently trying to schedule them
for April 9, our second trial date. | do not know how many days the district will need to put their case on. Please advise.
Thank you, Julie Warshaw

Julie Warshaw, Esq

WARSHAW LAW FIRM, LLC

266 King George Road, Suite C2
Warren, NJ 07059

(973) 433-2121, Fax (973) 439-1047
iwarshaw@warshawlawfirm.com
www.warshawlawfirm.com

The information contained in this e-mail message is intended only for the confidential use of the recipient(s) named above. This
message is privileged and confidential. If the receiver of this message is not the intended recipient or an agent responsible

for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distribution, or copying of this message is striclly prohibited. If you have received this communication in error, please
notify us immediately by e-mail, and delete the original message. The sender confirms that Warshaw Law Firm, LLC shail not

be responsibie if this e-mail message is used for any indecent, unsolicited or illegal purposes, which is in violation of any existing law
and the same shall solely be the responsibility of the sender and that Warshaw Law Firm, LLC shall at all times be indemnified of any
civil and/or criminal liabilities or consequences therefrom.
«

Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 13 of 44 PagelD: 1482
<n

Batista, Diana

From: J Warshaw <jwarshaw@warshawlawfirm com>
Sent: Tuesday, March 13, 2018 5:13 PM

To: Batista, Diana

Cc: Howlett Jodi

Subject: Re: FH and MH o/b/o JH v. West Morris BOE

Diana, Could you please send us more trial dates as | need to schedule experts. | am currently trying to schedule them
for April 9, our second trial date. | do not know how many days the district will need to put their case on. Please advise.
Thank you, Julie Warshaw

Julie Warshaw, Esq

WARSHAW LAW FIRM, LLC

266 King George Road, Suite C2
Warren, NJ 07059

(973) 433-2121, Fax (973) 439-1047
jwarshaw@warshawlawfirm.com

www. warshawlawfirm.com

The information contained in this e-mail message is intended only for the confidential use of the recipient(s) named above. This
message is privileged and confidential. If the receiver of this message is not the intended recipient or an agent responsible

for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please
notify us immediately by e-mail, and delete the original message. The sender confirms that Warshaw Law Firm, LLC shall not

be responsible if this e-mail message is used for any indecent, unsolicited or illegal purposes, which is in violation of any existing law
and the same shall solely be the responsibility of the sender and that Warshaw Law Firm, LLC shall at all times be indemnified of any
civil and/or criminal liabilities or consequences therefrom.
05 @emke O7BAM/- Waréhaw SaWVFicb \e734391O4Ment 13-22 File@add/26/19 Page 14 of 44 PagelD: 1483

.

WARSHAW LAW FIRM, LLC
266 King George Road, Suite C2
Warren, New jersey 07059
Phone: {973) 433-2121
Julie M.W. Warshaw, Esq. "~4 Fax:(973]439-1047 00 =-snae

Caryn Fitzgerald, Esq. *~ iwarshaw@warshawlawfirm.com Licensed in New Jersey *
jentservices@warshawlawfirm, Licensed in New York ~

Of Counsel: hawlawfi com Licensed in Massachusetts 4

David B, Warshaw, Esq. "4 Www.warshawjawfirm.com Licensed in Pennsylvania *

March 5, 2018

Via Facsimile at (973) 648-2358
Honorable Thomas Betancourt, A.LJ.
Office of Administrative Law

State of New Jersey

33 Washington Street, 7 Floor
Newark, New Jersey 07102

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School District Board of
Education

OAL Docket No.: EDS 10706-2017

Agency Ref. No.: 2017 26311

Dear Judge Betancourt:

This office represents the Petitioners in the above referenced matter. As discussed
at the settlement conference in this matter on February 26, 2018, this matter is scheduled
for a hearing on April 6 and April 9. | need to start scheduling firm dates for experts to
testify. Therefore, ] am requesting that this Court schedule two more hearing dates so that I
can provide them as alternate days to the experts, For now, I will try to schedule experts
and witnesses to testify on April 9 but if the district needs more time for their case I will
need other dates and to have them be firm dates so that the experts can try to work this
into their schedule. In addition, please advise if this Court will hear expert testimony
through Skype or video conferencing if needed.

Thank you for your time and consideration.

Respectfully Submitted,

q

~~, So
By:

a oa
ce: Jodi Howlett, Esq. (Via email only)

F.H. and M.H. (Via email only)
Uarine Dedes: ALAIN

AS Pronded Auae/ Plo (2, TUS all, 20
Vay 4128, W129

_*

me

 
Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 15 of 44 PagelD: 1484

Batista, Diana

From: Batista, Diana

Sent: Monday, March 05, 2018 10:19 AM
To: ‘J Warshaw’, jhowlette@cqajlaw.com’
Subject: Request for additional hearing dates
Importance: High

EDS 10706-17 F.H. and M.H. obo J.H. v. West Morris Regional H.S. BOE
The following are dates available on Judge Betancourt’s calendar:
7/2, 7/3, 7/25, 8/6, 8/20, 8/24, 8/28, 8/29

At your earliest convenience please advise what dates work for you and your
experts. Thank you.

DIANA BATISTA

Judicial Assistant | to:

Honorable Thomas 2. Betancourt 973-648-6084
Honorable John P. Scolio 973-648-6051
Honorable Carol i, Cohen, t/a 973-648-6036
Honorable Ken R. Springer, t/a 973-648-6038

This emai] message and all attachments sent with it may contain confidential information. If you are
not the person who was supposed to receive this message, you must not read, share, copy, or use this
message or its attachments. If you received this message by mistake, please let me know by sending
me an email or by calling me at (973) 648-6019 and deleting this message and any attachments.”

This notification is just a precaution, we are on the OIT email tenant so email address can be selected
accidently if the user names are similar.
Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 16 of 44 PagelID: 1485

Batista, Diana

From: Microsoft Outlook

To: J Warshaw; jhowlette@cgajlaw.com

Sent: Monday, March 05, 2018 10:19 AM

Subject: Relayed: Request for additional hearing dates

Delivery to these recipients or groups is complete, but no delivery notification was sent by the
destination server:

J_ Warshaw {iwarshaw@warshawlawfirm.com)
jhowlette@cgajlaw.com (jhowlette@cgajlaw.com)

Subject: Request for additional hearing dates
Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 17 of 44 PagelD: 1486

Batista, Diana

From: J Warshaw <jwarshaw@warshawlawfirm.com>
Sent: Tuesday, April 10, 2018 10:25 PM

To: Batista, Diana «

Ce: Jodi Howlett

Subject: Re: FH and MF v. West Morris BOE

Diana, Please be advised that | just received today correspondence from a District Court Judge indicating that on April
23, 2018 she scheduled a case management conference via telephone at 10:30 am. We are scheduled to be before
Judge Betancourt that day. Is there a way that we can take a break in the FH and MH v. West Morvis BOE hearing at that
time for me to be on that call? There is no one else in my office who can handle that call and the judge will not change
the time or date. Please advise. Thank you! Julie Warshaw

Julie Warshaw, Esq.

WARSHAW LAW FIRM, LLC

266 King George Road, Suite C2
Warren, NJ 07059

(973) 433-2121, Fax (973) 439-1047
jwarshaw@warshawtawfirm.com

www. warshawlawfirm.com

The information contained in this e-mail message is intended only for the confidential use of the recipient(s) named above. This
message is priviteged and confidential. If the receiver of this message is not the intended recipient or an agent responsible

for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distripution, or copying of this message is strictly prohibited. If you have received this communication in error, please
notify us immediately by e-mail, and delete the original message. The sender confirms that Warshaw Law Firm, LLC shall not

be responsible if this e-mail message is used for any indecent, unsolicited or illegal purposes, which is in violation of any existing law
and the same shall solely be the responsibility of the sender and that Warshaw Law Firm, LLC shall at all times be indemnified of any
civil and/or criminal liabilities or consequences therefrom.
Casg@ 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 18 of 44 PagelD: 1487

Batista, Diana

From: Betancourt, Thomas

Sent: Thursday, Aprit 12, 2018 8:43 AM

To: Batista, Diana

Subject: FW: IEP Recordings F.H. and M.H. v. West Morris -FURTHER OPPOSITION TO
RESPONDENT'S MOTION IN LIMINE

Attachments: iép_recording2b.mp3

| have four emails from Ms, Warshaw with recordings attached. How many recordings are there? Are they exhibits to
her responsive pleading to the motion? If so, | will need actual disc or flash drive appropriately marked as my email
cannot be an exhibit. Did she send it to Ms. Howlett? Obviously she intends me to listen to this. Thanks.

From: Batista, Diana

Sent: Thursday, April 05, 2018 10:01 AM

To: Betancourt, Thomas <thomas.betancourt @oal.nj.gov>

Subject: FW: IEP Recordings F.H. and M.H. v-West Morris -FURTHER OPPOSITION TO RESPONDENT'S MOTION IN LIMINE

WWW ) pV ts +o often

#y

i; \ i fp
From: J Warshaw [mailto:jwarshaw@warshéwlawfirm. ae) ty: te) LAN ! | 2
Sent: Wednesday, April 04, 2018 8:07 PM A Aw °

To: Batista, Diana <Diana.Batista@oal.nj.gov “ AV
a
Cc: Jodi Howlett <jhowlett@cgajlaw.com> Sho /Ai¢ eos l, VL Af

Subject: Fwd: IEP Recordings F.H. and M.H. v. West Morris “FURTHER OPPOSITIO gopgpows MOTION IN od
LIMINE Lie LAK

Diana, | furtherance of our opposition to Respondent’s motion in limine, | am attaching through two emails a recording
of the May 16, 2017 IEP meeting wherein | attended. This recordings show that Dr. David Leigh was the one who
brought up the Purnell School to my clients and said it was a good option to consider for J.H. This further supports our
position that even though the child study team made their predetermined unilateral decision to classify J.H. as
emotionally disturbed, this decision cannot be looked at in a bubble because even at the second IEP meeting where
counsel was present, the director of special education told my clients to go look at the Purnell School because they had a
peer group there and it was different than the other schools they were considering. This shows that despite counsels
ridiculous arguments, her client at that time, as that was his last day as the director before he retired, was willing to look
at the Purnell School for J.H. My clients have reserved their right to present additional evidence if needed at the due
process hearing. We intend to present these recordings as well as Exhibit 51. lam sending the Court two separate emails
with the first and second part of the meeting recorded. Thank you. Julie Warshaw

 

Julie Warshaw, Esq.

WARSHAW LAW FIRM, LLC

266 King George Road, Suite C2
Warren, NJ 07059

(973) 433-2121, Fax (973) 439-1047
jwarshaw@warshawlawfirm.com

www. warshawlawfirm.com

The information contained in this e-mail message is intended only for the confidential use of the recipient(s) named above. This
message is privileged and confidential. If the receiver of this message is not the intended recipient or an agent responsible
for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any review,

1
,/ Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 19 of 44 PagelD: 1488

dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please
notify us immediately by e-mail, and delete the original message. The sender confirms that Warshaw Law Firm, LLC shall not
be responsible if this e-mail message is used for any indecent, unsolicited or illegal purposes, which is in violation of any existing law

and the same shall solely be the responsibility of the sender and that Warshaw Law Firm, LLC shall at all times be indemnified of any
civil and/or criminal liabilities or consequences therefrom.
‘,
q »% Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 20 of 44 PagelD: 1489
—.

Batista, Diana

From: Meghan Kennedy <mkennedy@cgajlaw.com>

Sent: Monday, February 12, 2018 5:08 PM

To: Batista, Diana

Cc: Jodi Howlett; Julie Warshaw

Subject: J.H. v. West Morris Regional High School.

Attachments: Respondent's Cross Petition For Due Process - J.H. v. West Morris Reg..pdf

Dear Judge Betancourt:

On behalf of Ms. Howlett, attached please find Respondent's Cross-Petition for Due Process as it relates to the above
matter.
Please do not hesitate to contact Ms, Howlett should you have any questions.

Sincerely,

Meghan Kennedy

Paralegal

Cleary | Giacobbe | Alfieri | Jacobs, LLC

www. cgajlaw.com | mkennedy@cgajlaw.com
955 State Route 34

Suite 200

Matawan, NI 07747

Tel: (732) 583-7474

Fax: (732) 566-7687

PLEASE NOTE THAT QUR MATAWAN OFFICE HAS MOVED. OUR NEW LOCATION IS 955 STATE ROUTE 34, SUITE 200,
MATAWAN, NEW JERSEY 07747, ALL OTHER CONTACT INFORMATION WILL REMAIN THE SAME.

This email and any attachments thereto are intended for the exclusive use of the addressee. The information contained
herein may be privileged, confidential or otherwise exempt from disclosure by applicable laws, rules or regulations. If
you have received this email in error and are not the intended recipient, you are hereby piaced on notice that any use,
distribution, copying or dissemination of this communication is strictly prohibited. Hf you have received this in error,
please notify the sender immediately at (732) 583-7474 and delete this email and any attachments immediately. Thank
you for your cooperation.
PHONE CALL

PHONE CALL

rout 6/3 if cer yy

MESSAGE Wb Hy Oba (

CDS (070@-07

[Hearne U. Senthnaf \\_

| Co |] WiLL CALL AGAIN

CES [neon
gf ae f

nb LAA cguAf-_& af Le ne LAs

M Ah s) ullex? oy

mone 232-5 63-7 fh.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MESSAGE [| TELEPHONED
Od DEAS [__] RETURNED YOUR CALL
ZW /O7 06- ¢al [| PLEASE CALL
Fe [| WILL CALLAGAIN

of\ _| CAME TO SEE YOU
7~ |” |wants To'see you

 

 

 

SIGNE

 

 

19-cV= led 11/26/19 Page 21 of 44 PagelID: 1490
ro Cow natin? 2H / Tr inf 3 ee
bof GABE Fab 9K’ W449R- PRM PW yaaaeagyynent 13-22 Filed hte 6/19 Page 22 of 44 PagelD: 1491

WARSHAW LAW FIRM, LLC

266 King George Road, Suite C2 a
Warren, New Jersey 07059
Phone: (973) 433-2121

Julle M.W. Warshaw, Esq. *~" Fax: (973) 439-1047 cen etenmen nate eeemene ean
Caryn Fitzgerald, Esq. °~ iwarshaw@woershawlaylirm.caim Licensed in New jersey *
Of Counsel: cheatservices@warshawlawfirn.com eed 7 ail soe ts a
David 8, Warshaw, Esq. *-* wow warshawliwtirmcom Licensed In Pennuylvania”

NM

February 21, 2018

Via Facsimile (973) 648-6124 A
Honorable Thomas Betancourt, A.LJ.
33 Washington Street, 7* Floor Lo

Newark, New Jersey 07102

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School Board of Education
OAL Docket No.: EDS 10706-2017 N
Agency Ref. No.; 2017-26311

Dear Judge Betancourt:

This office represents the Petitioners in the above captioned matter. | am in receipt
of an emailed letter to Your Honor by Ms. Howlett dated today regarding missing discovery.
T have double checked my file and all of my emails and to date, Ms, Howlett never served
my clients or me with any discovery requests. She did request that my clients sign
authorizations so that the district could obtain information from the Purnell School and
those authorizations were promptly signed. If Ms, Howlett is having difficulty obtaining
information from the Purnell School it Is IIkely because, as she ts fully aware, they have a
policy that they do not release student information in matter such as these. However, at no
time did Ms. Howlett request such tuition payment information from me or from my
clients. If she had, I would gladly have provided it to her. In fact, as a good faith gesture, I
have attached the documents to this letter as well as my client’s grades and a letter from
the Purnell School.

To clarify, the district has NOT provided any documents to Petitioners or to me. I
have made a request for documents and to date, none have been provided.

As for narrowing the scope of the hearing, my clients object to this tactic, Although
we believe that the independent evaluation speaks volumes about the actual disabilities of
this student and the lack of any finding of a diagnasis of “emottonally disturbed,”
Petitioners believe that the district {s merely attempting to circumvent pertinent issues In
the case and they respectfully request that they be heard on all issues set forth in their

Amended Request for Due Process.

Lastly, Ms. Howlett and I just spoke and we are in agreement that we believe it
would be productive to have the hearing date of Monday, February 26, 2018 asa
ceb 21 SABE Fe5%HGV WatGR- BMAP uysabuageynent 13-22 Filedgh16/19 Page 23 of 44 PagelID: 1492

settlement conference instead of starting the hearing that day and we jointly and
respectfully request same. if we are unable to resolve the matter on Monday, then we can
bring our trial binders to Courtand exchange them on that day.

Thank you for your time and attention to this matter,

ctfully Submitted,

   

By:

Jw/

Enclosures: 5 pages

cc: Jodi Howlett, Esq. (Via Email)
F.H. and M.H. (Via Email)
Feb 21 GORE Fob -W4dG9-SRMALPWaakagyment 13-22 Filed d1/26/19 Page 24 of 44 PagelD: 1493

A

 

 

 

 

 

C TUITION MANAGEMENT SYSTEMS
an * Phalplag Fomiles Afford Educevane
rete MY AL COUNT ei : “LINKMY ACCOUNTS ‘ 9 Leg But
Welcome, meen Thursday, October 12, 2017 6:02 PM
Confirmation
Thank you for choosing TMS. Please print this page for your records.
Payment Infonnation:
Date: 10/12/2017
Payer Name:
TMS Account Number:
Confirmation Number: 257924038
Amount 57,482,99
Total Amount $7,482.99
Routing Number: nm
Account Number: =
mn,

Your transaction has been processed and posted to your account. This payment could appear on your bank
statement as follows:

* Pumeil School - TMSMPP - $7,482.99

‘You will pay a fee for all returned payments along with any fees that your school may assess.

You will receive an emaii notification on how to view and acknowledgs your TIL for this payment plan.

SV CROE SLT UAE Eat eee bel det ts

  

Call 800-722-4967 2017
Outside U.S. and Canada “4 Rights Reserved 201

Call 401-921-3999 . privacy Stacmeor } eae RRS]
Need Help? Call Us:

8 AM - 10 PM M-F (BT) .

Help Center

a: PTM2IMAFWWW
Feb 21 SARS BSA Waa Be itPUYsaheeegyent 13-22 Filgdga146/19

we PN Online Bankieg
mn, Deis Geserlpica Amount Actpant
oucweoIT Check B61! 916,344.00 —_

This fs an image of & check, supsiiuis check, or depoett teckel, Raler ta your posted Vansorttons tp werlly

Oye stakes of tre tem. For more leformafion about delivery cick here oF to peak with o
fepreseniative cal 1-866-PNC-BANK (1-488-702-2268) Monday = Friday: 7 2M. - Ti pio. ET, Satutday &

 

 

 

 

Th ;
Ousesoesooe13co | eS |!
* : x .
fh:
r igs E
Gescsmgaisco §=— 983-9017 So
GLABITGRE Wd ho
P-G BANK ved a
J

 

 

@ Gooprign 5 {0 That PHC Porused Gordons Oren. tren. AR Pega Reesyend.

Page 25 of 44 PagelD: 1494

me HE
Fe 21 GARE Zh AGVVAAFES-SRVGLDWeadgngyment 13-22 Fileg.d1426/19 Page 26 of 44 PagelD: 1495

-~
PURNELL;7jSCHOO?
October 15, 2017
To Whom It May Concem-
sam the Assoolato Head of School at Purnell Schoo! where REF coms
Lam the Aste" carrying » full scademic schedule, and her curent grades 70
follows:
94%
Algebrall 102%
Conceptual Physics 94%
ive G 96%
Art History Art and Mythology 99%
no Introduction to Photograpby 93%
11" Grade Class Seminar 100%
dono peconig vy we adel sn ¢ mem 02 P=
ee
Anne Glass, Ed.M.
Associate Head of Schoo!

51 Pottersville Road, P.O. Box 500, Powereville, New Jerscy 079
79
(068) 489-2154
Fob 24 CRS rent “Whee? aR oh agement 13-22 Filgg.d-1¢26/19 Page 27 of 44 PagelD: 1496

 

* S$ CHOOL

PURNELL 7 oe)
10-12-17 ‘ .
To Whom This May Concern:

Since the school year started, IE has been doing very well at Purnell. She has
been keeping up with all of her classes and turning in all of her work on time.

has been very organized and knows all of her assignments, Even when she was out
sick for a few aka _maieay comfortable asking each teacher for help. She set
up meetings with each one to go over missed work. She seems to be a great advocate
for herself.

[have been meeting wit ey and she explains how she is enjoying coming
to Purnell and {s starting to feel as though she is good at school. She has been
= opening up and is willing to work on some of her social anxiety surrounding school.
She appears to be really trying to find herself here and is enjoying datng so. I think
Purnell bas been a greet fit for thus far.

Us

M Du Vi

Schoo! Counselor
Director of Advising

SS ST a
a? Gase e.cdaev LAs SPW LOM bagyment 13-22 Filgg d 1/26/19 Page 28 of 44 PagelD: 1497

e.®

Ps PURNELL=$CHOOL

October 9, 2017

To whom It may concern:

This letter is to verty that, of Long Valley, NJ, has been in
attendance, receiving educational ces, at Pumell School.

[EE was in attendance 22 out of 25 days for Septamber 2017-'Odtober 6 2017-

Please contact me if you need additional Information or have any questions at
808-438-4086 or ngray@pumeall.org

=,
Sincerely
Naclle Guay
Noelle Gray
Enrotiment Coordinator
4 7
aa,

St POTTEABVILLE ROAD * POTTERSVILLE. NEW JERSEY oTe76
808/490-2154 ° Fax GOR/4590-2080 © E-MAIL: INFOQ@PURNELL.ORG

ee eee ee ee Se Sees ei eT
Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 29 of 44 PagelD: 1498

Batista, Diana

From: Meghan Kennedy <mkennedy@cgajlaw.com>

Sent: Wednesday, February 21, 2018 17:10 AM

To: Batista, Diana

Cc: Jodi Howlett; Jute Warshaw

Subject: J.H. v. West Morris Regional High School

Attachments: Request for Telephone Conference - J.H. v. West Morris Reg.. pdf

Dear Judge Betancourt:

On behalf of Ms. Howlett, please find a request for a telephone conference as it relates to the above matter.
if you should have any questions, please do not hesitate to contact this office.

Simcerely,

Meghan Kennedy

Paralegal

Cleary | Giacobbe | Alfieri | Jacobs, LLC

www. cgajlaw.com | mkennedy@cgajlaw.com
955 State Route 34

Suite 200

Matawan, NJ 07747

Tel: (732) 583-7474

Fax: (732) 566-7687

PLEASE NOTE THAT OUR MATAWAN OFFICE HAS MOVED. OUR NEW LOCATION IS 955 STATE ROUTE 34, SUITE 200,
MATAWAN, NEW JERSEY 07747. ALL OTHER CONTACT INFORMATION WILL REMAIN THE SAME.

This email and any attachments thereto are intended for the exclusive use of the addressee. The information contained
herein may be privileged, confidential or otherwise exempt from disclosure by applicable laws, rules or regulations. If
you have received this email in error and are not the intended recipient, you are hereby placed on notice that any use,
distribution, copying or dissemination of this communication is strictly prohibited. If you have received this in error,
please notify the sender immediately at (732) 583-7474 and delete this email and any attachments immediately. Thank
you for your cooperation.
Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 30 of 44 PagelD: 1499

CLEARY | GIACOBBE | ALFIERI] JACOBS tic

JODI §. HOWLETT, Partner
jhowlett@cegaijlaw.com

Reply to: Matawan Office

February 21, 2018

Via E-Mail (Diana.Batista‘a oal.nj.pov) and NJLS
Honorable Thomas R. Betancourt, ALJ

Office of Administrative Law

State of New Jersey

33 Washington Street

Newark, New Jersey 07102

Re: — F.H. and M.H. o/b/o J.H. v. West Morris Regional High School District Board of Education
OAL Dkt. No.: EDS 10706-2017
Agency Ref. No.: 2017-26311

REQUEST FOR TELEPHONE CONFERENCE
Dear Judge Betancourt:

As Your Honor is aware, this firm represents Respondent West Morris Regional High School District
Board of Education (“District”) in the above-referenced matter. On behalf of Respondent, the
undersigned respectfully submits this correspondence as a request for a telephone conference to discuss
discovery and the scope of the plenary hearing.

Despite repeated requests, the District has yet to receive any pupil records or other documentation
related to Petitioncrs’ unilateral placement of J.H. at Purnell School. Specifically, the undersigned has
sent numerous requests to Purnell School for a complete and accurate copy of J.H.’s file. As this matter
involves Petitioners’ demand for tuition reimbursement, the District is entitled to no less than
Petitioners’ enrollment contract and proof of payment, as well as information concerning the program
and services being provided to J.H. at Purnell School.

Additionally, in accordance with N.J.A.C. 1:6A-10.1, the parties are required to engage in the informal
exchange of information in advance of the hearing. While the District has provided Petitioners with all
relevant and requested records in its possession, Petitioners have failed to provide the District with a
single document related to J.H.’s unilateral placement or their position that J.H. is entitled to a change in

 

 

classification,
955 State Route 34 169 Ramapo Valley Road
Suite 200 Upper Level 105
Matawan, NJ 07747 Oakland, NJ 07436
Tel 732 583-7474 Tel 973 845-6700
Fax 732 290-0753 Fax 201 644-7601

www.cgajlaw.com
Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 31 of 44 PagelD: 1500

Further, on February 12, 2018, the District filed a cross-petition in this matter secking, inter alia, an
Order narrowing the scope of the plenary hearing to whether J.H. meets the eligibility criteria of
“specific learning disability” under N.J.A.C, 6A:14-3,5(c)(12), as asserted by Petitioners. Clearly,
Petitioners are revoking their consent to J.H.’s classification of “emotionally disturbed” and the IEP that
was developed based upon this classification. Narrowing the scope of the hearing to the issue of
eligibility would significantly shorten the duration and complexity of the hearing. Accordingly, in the
interest of judicial economy and efficiency, the District respectfully requests that the nature of the
hearing be limited to J.H.’s eligibility.

Based upon the foregoing, and due to the imminent hearing date scheduled for Monday, February 28,
2018, the undersigned submits this herein request for a telephone conference at the Court’s earliest

convenience,

Respectfully submitted,

Jodi’/S. ‘Howlett

cc: Julie Warshaw, Esq., counsel for Petitioners (via e-mail)
Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 32 of 44 PagelD: 1501

CLEARY | GIACOBBE | ALFIER!| JACOBS ttc

JODIS. HOWLETT, Partner
jhowlett @cgajlaw.coin

Reply to: Matawan Office

February 21, 2018

Via E-Mail (Diana.Batista@oal.nj.gov) and NJLS
Honorable Thomas R. Betancourt, ALJ

Office of Administrative Law

State of New Jersey

33 Washington Street

Newark, New Jersey 07102

[hell 7 22 G34 sill

Re: -F.H. and M.H. o/b/o J.H. v. West Morris Regional High School District Board of Education
OAL Dkt. No.: EDS 10706-2017
Agency Ref. No.: 2017-26311

REQUEST FOR TELEPHONE CONFERENCE

Dear Judge Betancourt:

As Your Honor is aware, this firm represents Respondent West Morris Regional High School District
Board of Education (“District”) in the above-referenced matter. On behalf of Respondent, the

undersigned respectfully submits this correspondence as a request for a telephone conference to discuss
discovery and the scope of the plenary heariny.

Despite repeated requests, the District has yet to receive any pupil records or other documentation
related to Petitioners’ unilateral placement of J.H. at Purnell School. Specifically, the undersigned has
sent numerous requests to Purnell School for a complete and accurate copy of J.}1.’s file. As this matter
involves Petitioners’ demand for tuition reimbursement, the District is entitled to no less than

Petitioners’ enrollment contract and proof of payment, as well as information concerning the program
and services being provided to J.H. at Purnell School.

Additionally, in accordance with N.J.A.C. 1:6A-10.1, the parties are required to engage in the informal
exchange of information in advance of the hearing. While the District has provided Petitioners with all
relevant and requested records in its possession, Petitioners have failed to provide the District with a
single document related to J.H.’s unilateral placement or their position that J.H. is entitled to a change in

 

classification.
955 State Route 34 169 Ramapo Valley Road
Suite 200 Upper Level 105
Matawan, NJ 07747 Oakland, NJ 07436
Tel 732 583-7474 Tel 973 845-6700
Fax 732 290-0753 Fax 201 644-7601

www.cgajlaw.com
Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 33 of 44 PagelD: 1502

Further, on February 12, 2018, the District filed a cross-petition in this matter seeking, inter alia, an
Order narrowing the scope of the plenary hearing to whether J.H. meets the eligibility criteria of
“specific learning disability” under N.J.A.C. 6A:14-3.5(c)(12), as asserted by Petitioners. Clearly,
Petitioners are revoking their consent to J.H.’s classification of “emotionally disturbed” and the JEP that
was developed based upon this classification. Narrowing the scope of the hearing to the issue of
eligibility would significantly shorten the duration and complexity of the hearing. Accordingly, in the
interest of judicial economy and efficiency, the District respectfully requests that the nature of the
hearing be limited to J.H.’s eligibility.

Based upon the foregoing, and due to the imminent hearing date scheduled for Monday, February 28,
2018, the undersigned submits this herein request for a telephone conference at the Court's earliest

convenience.

Respectfully a

isso

cc: Julie Warshaw, Esq., counsel for Petitioners (via e-mail)
PL ELA D HON VP 165 AS APART RMt BA FA 2 IG 1/26/19 Page 34 of 44 PagelD@ P80!

WARSHAW LAW FIRM, LLC
266 King George Road, Suite C2
Warren, New Jersey 07059
Phone: (973) 433-2121

Julle M.W. Warshaw, Esq. *~* Fax: (973) 439-1047 (ne cnenneenee anes eennneecnnee nee
Caryn Fitzgerald, Eoq, *~ jwarshaw @warshawlawfiltm.com Licensed In Naw Jersey *
clientservices@warshawlawflrm.com Licensed in New York ~
Of Counsel. Licensed in Marxachusetts *
David B. Warshaw, Bsq. *~* www, warshawlawfirm.com Licenged tn Pennsylvania *
October 16, 2017

Via Facsimile at (973) 648-2358
Honorable Thomas Betancourt, A.L.J.
Offlce of Administrative Law

State of New Jersey

33 Washington Street, 7*» Floor
Newark, New Jersey 07102

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School District Board of
Education

OAL Docket No.: EDS 10706-2017

Agency Ref, No, 2017 26311

Dear Judge Betancourt:

This office represents the Petitioners in the above referenced matter. As per our
telephone conference with Your Honor on October 13, 2017, I am writing this letter to
confirm that as per Your Honor's request, Petitioners will file a motion to amend their first
due process action and voluntarily withdraw their second due process action if the motion
is granted. In addition, Petitioners will sign the authorization forms for the district to
obtain information about J.H.’s current placement, but they will be limited to information
that the Purnell School is willing to release. Petitioners have already been obtaining some
of the information requested by the district. The Court will schedule another telephone
conference after these are accomplished.

Thank you for your time and consideration.

ctfully Submitted, eo

By:
J arshaw- Esq.

 

Jw/
CC: F.H. and M.H. (Via Email)
Jodi Howlett, Esq. (Via facsimile at 732-290-0753)
OCT-iée-2919-cl6i14e165-SDVW-dUBARY BiieRient 13-22 Filed 11/26/19 Pagers séel4déeage!Dp 4

CLEARY |GIACOBBE | ALFIERI| JAQOBS ttc

{) K Jot S. HOWLETT, Partner

jhowlett@cgaijlaw.com
V9
October 6, 2017

Via Facsimile (973) 648-2358 and NJLS .

Honorable Thomas Betancourt, ALJ
Office of Administrative Law

State of New Jersey

33 Washington Street

Newark, New Jersey 07102

Reply to: atawan Office

    

Re: FH. and MH. o/b/o LH. v. West Morris Regional High School District Board of Education
OAL Dkt. No.: EDS 10706-2017
Agency Ref. No.: 2017-26311

Dear Judge Betancourt:

As the Court is aware, this firm represents Respondent West Morris Regional High School District
Board of Education (“Board”) in the above-referenced matter.

As a follow-up to the parties telephone confercnce before Your Honor on September 21, 2017, please be
advised that the undersigned has received neither a release of records signed hy Petitioners nor any
documents related to J.H.’s enrollment and attendance at Purnell School. As discussed in the telephone
conference, the Board is entitled to discovery in advance of responding to Petitioners’ Motion for
Summary Decision, especially where Petitioners are demanding the Board reimburse Petitioners for the
cost of J.H.’s unilateral placement at Purnell School.

Additionally, as Your Honor may not yet be aware, on September 27, 2017, Petitioners filed a second
petition for due process with the Office of Special Education Policy and Procedure (Agency Ref. No.
2018-26985). In the newly-filed petition, Petitioners seck, inter alia, that their Motion for Summary
Decision apply to both due process actions, despite the fact that the second petition is based upon “new
facts” and “new grounds,”

In light of the foregoing, the Board requests a telephone conference with Your Honor to determine how
the Court wishes to proceed in this matter.

 

955 State Route 34 169 Ramapo Valley Road
Suite 200 Upper Level 105
Matawan, NJ 07747 Oakland, NJ 07436
Tel 732 583-7474 Tel 973 845-6700
Fax 732 290-0753 Fax 201 644-7601

www.cgajlaw.com
OC ERGs 49 -121965-SDWSLBWW BadaRlent 13-22 Filed 11/26/19 Pagé 3 t#u448Age LF - £505

Respectfully submitted,

ffesiob boat

S. Howlett

ce: Julie Warshaw, Esq., counsel for Petitioners (via e-mail and NJLS)

TOTAL P.@3
OCG ase aa1 -ck647465-SDVWELEARY ALBTERMent 13-22 Filed 11/26/19 Pag@ey Sé64766@gelDP.2306

CLEARY GIACOBBE ALFIERI JACOBS LLC

Attorneys at Law
Lakeview Professional Building
5 Ravine Drive
P.O. Box 533
Matawan, New Jersey 07747
(732) 583-7474
Fax (732) 290-0753

Fax Cover Sheet

PERSONAL AND CONFIDENTIAL

To: Honorable Thomas R. Betancourt, ALJ

Fax: (973) 648-2358

From: Jodi S. Howlett, Esq.

Date: October 4, 2017

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School, BOE

Agency Ref, No.: 2017-26311

Please call 732/583-7474 if you did not receive 3 pages including cover page
* Case,2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 38 of 44 PagelD: 1507

CLEARY | GIACOBBE | ALFIERI | JACOBS ttc

JODIS. HOWLETT, Partner

Reply to: Matawan Office

October 6, 2017

Via Facsimile (973) 648-2358 and NJLS
Honorable Thomas Betancourt, ALJ

Office of Administrative Law
State of New Jersey

33 Washington Street
Newark, New Jersey 07102

Re:  F.H. and M.H. o/b/o J.H. v. West Morris Regional High School District Board of Education
OAL Dkt. No.: EDS 10706-2017
Agency Ref. No.: 2017-26311

Dear Judge Betancourt:

As the Court is aware, this firm represents Respondent West Morris Regional High School District
Board of Education (“Board”) in the above-referenced matter.

As a follow-up to the parties telephone conference before Your Honor on September 21, 2017, please be
advised that the undersigned has received neither a release of records signed by Petitioners nor any
documents related to J.H.’s enrollment and attendance at Purne!] School. As discussed in the telephone
conference, the Board is entitled to discovery in advance of responding to Petitioners’ Motion for
Summary Decision, especially where Petitioners are demanding the Board reimburse Petitioners for the
cost of J.H.’s unilateral placement at Purnell School.

Additionally, as Your Honor may not yet be aware, on September 27, 2017, Petitioners filed a second
petition for due process with the Office of Special Education Policy and Procedure (Agency Ref. No.
2018-26985). In the newly-filed petition, Petitioners seek, inter alia, that their Motion for Summary
Decision apply to both due process actions, despite the fact that the second petition is based upon “new
facts” and “new grounds.”

In light of the foregoing, the Board requests a telephone conference with Your Honor to determine how
the Court wishes to proceed in this matter.

 

955 State Route 34 169 Ramapo Valley Road
Suite 200 Upper Level 105
Matawan, NJ 07747 Oakland, NJ 07436
Tel 732 583-7474 Tel 973 845-6700
Fax 732 290-0753 Fax 201 644-7601

www.cgajlaw.com
"Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed 11/26/19 Page 39 of 44 PagelD: 1508

Respectfully submitted,

bf fed H.owlett
J

iS. Howlett

or: Julie Warshaw, Esq., counsel for Petitioners (via e-mail and NJLS)
Oe TRE aes BOWL BTR 182" Pid#4 1/26/19 Page 40 of 44 PagelDaseg?2

WARSHAW LAW FIRM, LLC
266 King George Road, Suite C2
Warren, New Jersey 07059
Phone: (973) 433-2121

 

Julic M.W. Warshaw, Esq, "=" Fax: (973) 439-1047 aoeereeeee eer
Caryn Fitzgerald, Esq. *~ iwarshaw@warshawlawfirm.com Licensed in New Jarsey *
Slientscrvices@warshawlawfirm.com Licensed in New York ~
Of Counsel; Licensed In Massachusetts 4
David B. Warshaw, Esq, *~* www .warshawlawfirm.com Licensed in Pennsylvania *
October 10, 2017

Via Facsimile at (973) 648-2358
Honorable Thomas Betancourt, A.LJ.
Office of Administrative Law

State of New Jersey

33 Washington Street, 7% Floor
Newark, New Jersey 07102

Re: F.H, and M.H. 0/b/o J.H. v. West Morris Regional High School District Board of
Education

OAL Docket No.: EDS 10706-2017

Agency Ref. No.: 2017 26311

Dear Judge Betancourt;

This office represents the Petitioners in the above referenced matter, | am in receipt
of Respondent's letter to the Court dated October 6, 2017,

During our telephone conversation with Your Honor on September 21, 2017, I
mentioned that ] had just received an hour before our conference call a letter from
Respondent's counsel requesting releases and authorizations to observe my client at her
new school, Respondent's counsel is now claiming that they are entitled to discovery in
advance of responding to Petitioner's motion for summary decision. However, this claim is
false, The issue in the case and the basis for Petitioner's motion for summary decision is
that Respondent failed to provide an appropriate IEP and placement for J.H. forcing my
clients to seek an appropriate unilateral placement for their daughter. The Issue in this and
all unilateral placement cases is whether or not the district provided an appropriate
placement or not. The issue is not if the current placement is appropriate, If not, the
parents were entitled to seek an appropriate placement and therefore would be entitled to
reimbursement from the district. Whether or not the unilateral placement is appropriate Is
not relevant to the determination by this Court that the district failed to provide an
appropriate placement in the least restrictive environment for J.H. prior to the unilateral
placement being made. Therefore, Respondents cannot use the appropriateness of J.H.’s
current program to negate their responsibilities under the IDEA.

Further, my clients, have been trying to resolve this matter but there has been no
communication from Respondent's counsel until now. There was more than a month
between August and September without any response from Respondent's counsel and no
LO/1LOA293.3 FRE 404 WO GRAS HANS 488 G0 5B HaTARAM HEN tem || daC 1/26/19 Page 41 of 44 PagelDa@egado2

communication since the September 21, 2017 conference call with Your Honor until their
October 6, 2017 letter to the Court, In the interest of settlement, my clients are trying to get
information about J.H. from the current school to provide to the district. However,
Respondents have not sent any discovery requests to Petitioners. Thus, they cannot claim
that their discovery has not been answered, Further, discovery regarding J.H.'s current
placement is not relevant to the Respondent answering the claims set forth in Petitioners’
motion for summary decision.

Petitioners have also filed a separate due process action covering new information,
new events, and further violations by the district because Respondent's counsel would not
consent to Petitioners filing an Amended Due Process to include the new violations and
new Information from two independent evaluators, whose reports support Petitioners’
claims.

Petitioners respectfully request that this Court set a hearing date for the motion for
summary decision to be heard. Petitioners’ counsel will also gladly participate in a
telephone conference with this Court.

Thank you for your time and attention to this matter.

Respectfully Submitted,

 

JW/
cc: Jodi Howlett, Esq, (Via facsimile at 732-290-0753)
F.H, and M.H. (Via Email)
:19-cv- - - - Filed 11/26/19 Page 42,:0f.44 PagelD: 1511
Case 2:19-cv-14465-SDW-LDW Document 13-22 Filed g stad nebo oe 8 | t

CLEARY |GIACOBBE |ALFIER! |UACOBS tic

RECEIVED JObIS. HOWLETT, Partner

-4 P ik hb
2011 AUG Reply to: Matawan Office

STA

F
August 7, 2017 Os

Via Facsimile (732) 648-2358 and Overnight Delivery
Honorable Robert J. Giordano, ALJ

Office of Administrative Law

State of New Jersey

33 Washington Street Nc Ob -!
Newark, New Jersey 07102 LDS - /0 ] (o “|

Re: _ F.H. and M.H. o/b/o J.H. v. West Morris Regional High School Board of Education
Agency Ref. No.: 2017-26311

Dear Judge Giordano:

Please be advised that this firm represents Respondent West Morris Regional High School Board of
Education (“Board”) with respect to the above-referenced matter.

The Board respectfully request an adjournment of the initial conference scheduled in this matter for
August 10, 2017 at 9:00 a.m. Specifically, due to the unavailability of a representative of the Board to
appear at the scheduled date and time.

Petitioners’ counsel, Julie Warshaw, Esq., has been notified of Respondent's adjournment request and
has declined to consent The undersigned appreciates Your Honor’s consideration of Respondent’s
request and would be happy to participate in a telephone conference, if necessary.

Very truly yours,

 

cc: Julie Warshaw, Esq. — Petitioners’ counsel (via e-mail and regular mail)
5 Ravine Drive 169 Ramapo Valley Road
PO Box 533 Upper Level 105
Matawan, NJ 07747 Oakland, NJ 07436
Tel 732 583-7474 Tel 973 845-6700
Fax 732 290-0753 Fax 201 644-7601

www.czajlaw.com
PLE Ris 249. ctP14%65-SDWL5AY Addeilent 13-22 Filed 11/26/19 Page 3S BF& 74889 e1DP 4912

CLEARY |GIACOBBE | ALFIERI wacops LLC
Slo

JOD! S. HOWLETT, Partner
jhowlett@cgajlaw.com

Reply to: Matawan Office

August 7, 2017

Via Facsimile (732) 648-2358 and Overnight Delivery

Honorable Robert J. Giordano, ALJ
Office of Administrative Law
State of New Jersey

33 Washington Street _
Newark, New Jersey 07102 ENS- [670 "t

Re: __ F.H. and M.H. o/b/o J.H. v, West Mons Regional High School Board of Education
Agency Ref. No.: 2017-26311

Dear Judge Giordano:

Please be advised that this firm represents Respondent West Morris Regional High Schoo] Board of
Education (“Board”) with respect to the above-referenced matter.

The Board respectfully request an adjournment of the initial conference scheduled in this matter for
August 10, 2017 at 9:00 am. Specifically, due to the unavailability of a representative of the Board to
appear at the scheduled date and time.

Petitioners’ counsel, Julie Warshaw, Esq., has been notified of Respondent's adjournment request and
has declined to consent The undersigned appreciates Your Honor’s consideration of Respondent’s
request and would be happy to participate in a telephone conference, if necessary.

Very truly yours,

Julie Warshaw, Esq. - Petitioners’ counsel] (via e-mail and regular mail)

 

5 Ravine Drive 169 Ramapo Valley Road
PO Box 533 Upper Level 105
Matawan, NJ 07747 Oakland, NJ 07436
Tel 732 583-7474 Tel 973 845-6700
Fax 732 290-0753 Fax 201 644-7601

www.cgajlaw.com

TOTAL P.@?
AUG ARS RYO AR 2M 65-SDWSLERY MadaRent 13-22 Filed 11/26/19 Page se SU 2984 e1L?-F413

a

CLEARY GIACOBBE ALFIERI JACOBS LLC

Attorneys at Law
Lakeview Professional Building
5 Ravine Drive
P.O. Box 533
Matawan, New Jersey 07747
(732) 583-7474
Fax (732) 290-0753

Fax Cover Sheet

PERSONAL AND CONFIDENTIAL

To: Honorable Robert J. Giordano, ALJ

Fax: (973) 648-2358

From: Jodi §, Howlett, Esq.

Date: August 7, 2017

Re: F.H. and M.H. o/b/o J.H. v, West Morris Regional High School Board of Education

Agency Ref. No.: 2017-26311

Please call 732/583-7474 if you did not receive 2 pages including cover page
